Appeal by defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered February 20, 1980, convicting him of criminal sale of a controlled substance in the first degree, criminal possession of a controlled substance in the seventh degree, and unlawful possession of marihuana, upon a jury verdict, and sentencing him to concurrent terms of imprisonment of 6 years to life, 6 months, and 15 days upon his respective convictions; and cross appeal by the People, pursuant to GPL 450.20 (subd 4), from the same judgment insofar as defendant received an A-II felony sentence imposed upon his conviction of the A-I felony of criminal sale of a controlled substance in the first degree. Judgment modified, on the law, by vacating the sentence imposed upon the defendant’s conviction of criminal sale of a controlled substance in the first degree, and the matter is remitted to the Supreme Court, Kings County, for the imposition of a proper sentence in accordance herewith. As so modified, judgment affirmed. On the present record, there was no basis for imposing a lesser sentence upon the defendant than that mandated by statute upon his conviction of criminal sale of a controlled substance in the first degree. People v Broadie (37 NY2d 100, cert den 423 US 950) is not to the contrary. We have considered the defendant’s contentions and find them to be lacking in merit. Damiani, J.P., Titone, Gulotta and Bracken, JJ., concur.